internal_revenue_service number release date index number ------------------------ ------------------ ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no -------------- ----------------- telephone number --------------------- refer reply to cc intl b01 plr-145362-11 date date ty --------------- ty --------------- legend taxpayer a taxpayer b financial_institution m rrsp tax years tax_year tax_year tax_year tax years tax years ------------------------ ------------------------ ------------------------ ------------------------ ---------------------------- ------------------------- ------------------------------------------ --------------- ------- ------- ------- --------------- --------------- plr-145362-11 year year date a date b tax preparer ------- ------- ------------------------ ------------------------- ---------------- dear ---------------------------- this is in reply to a letter dated date a requesting an extension of time under sec_301_9100-3 for taxpayer a to elect the provisions of revproc_2002_23 2002_1_cb_744 with respect to tax years additional information was submitted by taxpayers in a letter dated date b the ruling contained in this letter is based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested ruling it is subject_to verification on examination the information submitted for consideration is substantially as set forth below facts taxpayer a was born in the united_states in year and holds both canadian and united_states citizenship when taxpayer a wa sec_22 days old he left the united_states in connection with his parents’ return to canada following this taxpayer a became a naturalized canadian citizen taxpayer a lived and worked in canada until year when he moved to the united_states to continue his education at a california university while living and working in canada prior to his move to the united_states taxpayer a established and contributed to a canadian registered retirement savings_plan rrsp with financial_institution taxpayer a closed all of his canadian accounts prior to his move to the united_states other than the rrsp with financial_institution taxpayer a did not close the rrsp at that time because he planned to return to canada following graduation instead taxpayer a remained in the united_states after moving to the united_states in year taxpayer a ceased making annual contributions to the rrsp although he continued to maintain the rrsp with financial_institution plr-145362-11 taxpayer a is married to taxpayer b taxpayer a filed an individual_income_tax_return for tax_year sec_1 and taxpayers filed joint federal_income_tax returns for tax years taxpayer a prepared his income_tax returns for tax_year sec_1 and as well as the joint income_tax return he and taxpayer b filed for tax_year taxpayers’ joint income_tax returns for tax years were prepared by tax preparer tax preparer did not advise taxpayer a he should elect to defer current u s income_taxation on earnings in the rrsp pursuant to article xviii of the u s -canada income_tax treaty treaty at all times relevant to this ruling_request recognition of the accrued earnings in the rrsp has been deferred for u s income_tax purposes taxpayer a has never withdrawn any funds nor received any distributions from the rrsp taxpayer b has not established any rrsps taxpayers became aware that certain tax filing_requirements might apply to the rrsp due to publicity relating to the internal revenue service’s offshore voluntary compliance initiatives taxpayers then hired a tax advisor who discovered that taxpayer a had not elected for tax years to deter current u s income_taxation pursuant to the treaty taxpayers state that the internal_revenue_service has not communicated with them concerning the rrsp or the lack of an election made on form_8891 ruling requested taxpayers request the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in taxpayer a’s rrsp as provided for in article xviii of the treaty for tax years law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i plr-145362-11 sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer a an extension of time provided that taxpayer a satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that taxpayer a satisfies the standards of sec_301_9100-3 accordingly taxpayer a is granted an extension of time until days from the date of this ruling letter to make an election for tax years under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer a is otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for tax_year sec_1 and taxpayer a must file an amended u s income_tax return to which form_8891 u s information_return for beneficiaries of certain registered retirement plans for the rrsp is attached for tax years taxpayers must file amended u s income_tax returns to which they attach form_8891 for the rrsp for each subsequent tax_year through the year in which a final distribution is made from the rrsp taxpayers must attach form_8891 for the rrsp to their u s income_tax return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to taxpayers’ u s income_tax return for the year in which taxpayers obtained the ruling and should be associated with taxpayer a’s amended returns for tax_year sec_1 and and taxpayers’ amended returns for tax years plr-145362-11 this letter_ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely craig r gilbert special counsel to the deputy associate chief_counsel international field service and litigation office of associate chief_counsel international enclosure copy for purposes cc
